Exhibit 10.13


YTB INTERNATIONAL, INC.
2007 SALES DIRECTOR BONUS PLAN
 
The purpose of the YTB International, Inc. 2007 Sales Director Bonus Plan (the
“Plan”) is to provide designated Sales Directors who perform services for YTB
International, Inc. (the “Company”) and its YourTravelBiz.com, Inc. subsidiary
and who reach certain performance criteria with the opportunity to receive
grants of nonqualified stock options. The Company believes that the Plan will
encourage the participants to contribute materially to the growth of the
Company, thereby benefitting the Company’s shareholders, and will align the
economic interests of the participants with those of the shareholders.


1.  Administration
 
(a)  Committee. The Plan shall be administered and interpreted by the Board of
Directors of the Company or by the compensation committee consisting of members
of the Board, which shall be appointed by the Board. The committee may delegate
authority to one or more subcommittees as it deems appropriate. To the extent
that a committee or subcommittee administers the Plan, references in the Plan to
the “Board” shall be deemed to refer to the committee or subcommittee.
 
(b)  Board Authority. Consistent with the terms of the Plan, the Board shall
have the sole authority to (i) determine the individuals to whom grants shall be
made under the Plan and (ii) deal with any other matters arising under the Plan.
 
(c)  Board Determinations. The Board shall administer and interpret the Plan
consistent with the terms of the Plan. The Board’s interpretations of the Plan
and all determinations made by the Board pursuant to the powers vested in it
hereunder shall be conclusive and binding on all persons having any interest in
the Plan or in any awards granted hereunder. All powers of the Board shall be
executed in its sole discretion, in the best interest of the Company, not as a
fiduciary, and in keeping with the objectives of the Plan and need not be
uniform as to similarly situated individuals.
 
2.  Grants
 
Awards under the Plan shall consist of grants of nonqualified stock options as
described in Section 5 (“Options”). All Options shall be subject to the terms
and conditions set forth herein and to such other terms and conditions
consistent with this Plan as the Board deems appropriate and as are specified in
writing by the Board to the individual in a grant instrument or an amendment to
the grant instrument (the “Grant Instrument”). All Grants shall be made
conditional upon the Grantee’s acknowledgement, in writing or by acceptance of
the Grant, that all decisions and determination of the Board shall be final and
binding on the Grantee, his or her beneficiaries and any other person having or
claiming an interest under such Grant. The Board shall approve the form and
provisions of each Grant Instrument.
 
1

--------------------------------------------------------------------------------

 
 
3.  Shares Subject to the Plan
 
(a)  Shares Authorized. Following the effective date of the Company’s proposed
reclassification of its common stock to be voted upon at the June 11, 2007
Annual Meeting of Stockholders (the “Proposed Reclassification”), the aggregate
number of shares of Class A common stock of the Company (“Company Stock”) that
may be issued or transferred under the Plan is 40,000,000 shares, subject to
adjustment as described below. The shares may be authorized but unissued shares
of Company Stock or reacquired shares of Company Stock, including shares
purchased by the Company on the open market for purposes of the Plan. If and to
the extent Options granted under the Plan terminate, expire, or are canceled,
forfeited, exchanged or surrendered without having been exercised, the shares
subject to such Grants shall again be available for purposes of the Plan.
 
(b)  Adjustments. If, following the Proposed Reclassification, there is any
change in the number or kind of shares of Company Stock outstanding (i) by
reason of a stock dividend, spinoff, recapitalization, stock split, or
combination or exchange of shares, (ii) by reason of a merger, reorganization or
consolidation, (iii) by reason of a reclassification or change in par value, or
(iv) by reason of any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, the kind of shares issued under the
Plan, and the price per share of such Grants may be appropriately adjusted by
the Board to reflect any increase or decrease in the number of, or change in the
kind or value of, issued shares of Company Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under such
Grants; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated. Any adjustments determined by the Board shall be
final, binding and conclusive.
 
4.  Eligibility for Participation
 
(a)  Eligible Persons. All Sales Directors who perform services for the Company
or any of its parents or subsidiaries shall be eligible to participate in the
Plan. Sales Directors who receive Grants under this Plan shall hereinafter be
referred to as “Grantees.”
 
(b)  Selection of Grantees. Sales Directors who as of June 30th or December 31st
of any calendar year (or the business day preceding such date) (a “Measurement
Date”) meet the following conditions shall receive an Option grant as set forth
in Section 5:
 
(i)  A Sales Director needs to have the greater of 2,000 or the next level of
number of Referring Travel Agents (“RTAs”) in his or her downline organization;
 
(ii)  A Sales Director must increase the absolute number of RTAs in his or her
downline from the number required for the achievement level at which the Sales
Director received his or her last prior award to the number required for the
next achievement level;
 
(iii)  A Sales Director must satisfy the applicable balance level among his or
her downlines;
 
(iv)  During the prior twelve month period that includes the Measurement Date, a
Sales Director must have held no less than eight (8) RTA certification meetings
and attended all Sales Director meetings called by our senior management; and
 
2

--------------------------------------------------------------------------------

 
 
(v)  A Sales Director may not have become a representative for any other network
marketing company.
 
Each Sales Director may only receive Options for a given achievement level one
time under the Plan. A Sales Director who achieves multiple achievement levels
during the period between one Measurement Date and the next will receive Options
for each level achieved since the prior Measurement Date. No Options will be
granted to a Sales Director based upon an increase to an achievement level for
which Options were previously granted to such Sales Director.
 
5.  Granting of Options
 
(a)  Option Grants. On the fifteenth (15th) day after the applicable Measurement
Date, (January 15th or July 15th, or if such date is not a business day, the
next business day following such date) (the “Grant Date”) the Company shall
grant Options to eligible Sales Directors.
 
(b)  Shares Underlying Option.
 
(i)  The number of shares underlying each Option grant shall equal the Number of
Units assigned to the Sales Director based upon the criteria set forth in (ii)
below divided by fifty percent (50%) of the Fair Market Value (as defined below)
of a share of Company Stock on the Grant Date.
 
(ii)  The Number of Units assigned to each Sales Director shall be based upon
the following:


Achievement Level
 
Total Number of RTAs
 
Number of Units
Level 1
 
500
 
0
Level 2
 
2,000
 
50,000
Level 3
 
5,000
 
100,000
Level 4
 
10,000
 
250,000
Level 5
 
25,000
 
1,000,000



(c)  Type of Option and Price.
 
(i)  No Options are intended to qualify as incentive stock options under Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”). All options
will be treated as nonqualified stock options.
 
(ii)  The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be equal to fifty percent (50%) of the Fair Market Value (as
defined below) of a share of Company Stock on the Grant Date.
 
(iii)  If the Company Stock is publicly traded, then the Fair Market Value per
share shall be determined as follows: (x) if the principal trading market for
the Company Stock is a national securities exchange or the Nasdaq National
Market, the last reported sale price thereof on the latest preceding date upon
which a sale was reported prior to the relevant date, or (y) if the Company
Stock is not principally traded on such exchange or market, the mean between the
last reported “bid” and “asked” prices of Company Stock on the latest preceding
date for which such information was reported prior to the relevant date, as
reported on Nasdaq or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Board determines. If the Company Stock is not
publicly traded or, if publicly traded, is not subject to reported transactions
or “bid” or “asked” quotations as set forth above, the Fair Market Value per
share shall be as determined by the Board.
 
3

--------------------------------------------------------------------------------

 
 
(d)  Option Term. The term of any Option shall not exceed three (3) years from
the Grant Date. All options not otherwise exercised prior to the earlier of (i)
the exercise dates set forth in (e) below or (ii) the expiration of their term
shall terminate as of the end of the term.
 
(e)  Vesting and Exercisability of Options. 
 
(i)  All Options shall be 100% vested upon the Grant Date.
 
(ii)  Except as provided in (iii) below, Options may only be exercised on the
following dates:
 
Percentage of Option that Is Exercisable
 
Option Exercise Date
33.34%
 
Any date during the calendar year of the Grant Date.
33.33%
 
December 15th of the calendar year following the Grant Date.
33.33%
 
December 15th of the second calendar year following the Grant Date.



To the extent that application of the percentages set forth in the above table
would lead to the issuance of fractional shares of Company Stock on any exercise
date, the percentage of the Option exercisable as of such exercise date and as
of the other two exercise dates shall be adjusted as minimally as possible
(either up or down) so as to allow for the issuance of the nearest whole number
of shares upon each such exercise date while preserving the total number of
shares issuable upon exercise of the Option as a whole.


(iii)  Notwithstanding (ii) above, to the extent that the Fair Market Value of
the Company Stock exceeds the Exercise Price upon the earliest to occur of the
following permissible exercise events (the “Exercise Events”): (A) the date of
the Grantee’s Disability; (B) the date of the Grantee’s death; or (C) a Change
of Control, any Option that is not otherwise exercisable will become exercisable
and will be deemed exercised on the occurrence of such Exercise Event. Any
Option not exercised pursuant to the preceding sentence shall be terminated as
of the occurrence of the Exercise Event.
 
(iv)  Any Option that is not exercised upon the occurrence of the exercise dates
set forth in (ii) above (and an Exercise Event described in (iii) above shall
not have occurred prior thereto) shall immediately terminate.
 
(v)  In the event the Grantee ceases to provide service to the Company on
account of a termination for Cause by the Company, any Option held by the
Grantee shall terminate as of the date the Grantee ceases to provide service to
the Company. In addition, notwithstanding any other provisions of this Section
5, if the Board determines that the Grantee has engaged in conduct that
constitutes Cause at any time while the Grantee is providing service to the
Company or after the Grantee’s termination of service, any Option held by the
Grantee shall immediately terminate, and the Grantee shall automatically forfeit
all shares underlying any exercised portion of an Option for which the Company
has not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares. Upon any exercise of an
Option, the Company may withhold delivery of share certificates pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.
 
4

--------------------------------------------------------------------------------

 
 
(vi)  For purposes of this Section 5:
 
(A)  “Provide service to the Company” shall mean service as a Sale Director,
unless the Board determines otherwise.
 
(B)  “Disability” shall mean a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Code, within the meaning of the Company’s long-term
disability plan applicable to the Grantee, or as otherwise determined by the
Board.
 
(C)  “Cause” shall mean, except to the extent specified otherwise by the Board,
a finding by the Board that the Grantee (i) has breached his or her service
agreement with the Company, (ii) has engaged in disloyalty to the Company,
including, without limitation, fraud, embezzlement, theft, commission of a
felony or proven dishonesty, (iii) has disclosed trade secrets or confidential
information of the Company to persons not entitled to receive such information,
(iv) has breached any written noncompetition or nonsolicitation agreement
between the Grantee and the Company or (v) has engaged in such other behavior
detrimental to the interests of the Company as the Board determines.
 
(D)  A “Change of Control” shall be deemed to have occurred if: (i) Any “person”
(as such term is used in sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) (other than persons who are
shareholders on the effective date of the Plan) becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the voting power of the
then outstanding securities of the Company; provided that a Change of Control
shall not be deemed to occur as a result of a change of ownership resulting from
the death of a shareholder, and a Change of Control shall not be deemed to occur
as a result of a transaction in which the Company becomes a subsidiary of
another corporation and in which the shareholders of the Company, immediately
prior to the transaction, will beneficially own, immediately after the
transaction, shares entitling such shareholders to more than 50% of all votes to
which all shareholders of the parent corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote); or (ii) the consummation of (i) a
merger or consolidation of the Company with another corporation where the
shareholders of the Company, immediately prior to the merger or consolidation,
will not beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to more than 50% of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) a sale or other disposition of all or
substantially all of the assets of the Company or (iii) a liquidation or
dissolution of the Company.
 
(f)  Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Grantee shall pay the Exercise Price for an Option as specified by
the Board (w) in cash, (x) with the approval of the Board, by delivering shares
of Company Stock owned by the Grantee (including Company Stock acquired in
connection with the exercise of an Option, subject to such restrictions as the
Board deems appropriate) and having a Fair Market Value on the date of exercise
equal to the Exercise Price or by attestation (on a form prescribed by the
Board) to ownership of shares of Company Stock having a Fair Market Value on the
date of exercise equal to the Exercise Price, (y) payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, or (z) by such other method as the Board may approve. Shares of Company
Stock used to exercise an Option shall have been held by the Grantee for the
requisite period of time to avoid adverse accounting consequences to the Company
with respect to the Option. The Grantee shall pay the Exercise Price and the
amount of any withholding tax due (pursuant to Section 6) as specified by the
Board.
 
5

--------------------------------------------------------------------------------


 
6.  Withholding and Reporting
 
(a)  Required Withholding. All Grants under the Plan shall be subject to
applicable federal, state and local income and excise tax withholding and
reporting requirements (including Section 409A of the Code). The Company may
require that the Grantee or other person receiving or exercising Grants pay to
the Company the amount of any federal, state or local taxes that the Company is
required to withhold with respect to such Grants, or the Company may deduct from
other wages paid by the Company the amount of any withholding taxes due with
respect to such Grants.
 
(b)  Section 409A Compliance. Because the exercise price per share under the
Options is less than the Fair Market Value of the Company Stock on the Grant
Date, the Options will be treated as nonqualified deferred compensation under
Section 409A of the Code. To avoid the acceleration of income tax to the Grantee
and the imposition of a 20% excise tax as a result of the Option, the Options
can only be exercised on the Exercise Date. If an Option is exercised in a
manner that fails to meet the requirements of Section 409A of the Code, then the
Grantee may have to recognize taxable income and may be subject to a 20% excise
tax prior to the exercise of the Option. The Grantee will be liable for any
adverse tax consequences under Section 409A of the Code.
 
(c)  Election to Withhold Shares. If the Board so permits, a Grantee may elect
to satisfy the Company’s income or excise tax withholding obligation, if any.
with respect to a Grant by having shares withheld up to an amount that does not
exceed the Grantee’s minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities. The election must be in a
form and manner prescribed by the Board and may be subject to the prior approval
of the Board.
 
7.  Transferability of Grants
 
Except as provided below, only the Grantee may exercise rights under a Grant
during the Grantee’s lifetime. A Grantee may not transfer those rights except
(i) by will or by the laws of descent and distribution or (ii) if permitted in
any specific case by the Board, pursuant to a domestic relations order or
otherwise as permitted by the Board. When a Grantee dies, the personal
representative or other person entitled to succeed to the rights of the Grantee
may exercise such rights. Any such successor must furnish proof satisfactory to
the Company of his or her right to receive the Grant under the Grantee’s will or
under the applicable laws of descent and distribution.


8.  Requirements for Issuance or Transfer of Shares
 
(a)  Limitations on Issuance or Transfer of Shares. No Company Stock shall be
issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Board. The Board shall
have the right to condition any Grant made to any Grantee hereunder on such
Grantee’s undertaking in writing to comply with such restrictions on his or her
subsequent disposition of such shares of Company Stock as the Board shall deem
necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Company Stock issued or transferred under the Plan will be subject to such
stop-transfer orders and other restrictions as may be required by applicable
laws, regulations and interpretations, including any requirement that a legend
be placed thereon.
 
6

--------------------------------------------------------------------------------

 
 
(b)  Lock-Up Period. If so requested by the Company or any representative of the
underwriters (the “Managing Underwriter”) in connection with any underwritten
offering of securities of the Company under the Securities Act of 1933, as
amended (the “Securities Act”), a Grantee (including any successor or assigns)
shall not sell or otherwise transfer any shares or other securities of the
Company during the 30-day period preceding and the 180-day period following the
effective date of a registration statement of the Company filed under the
Securities Act for such underwriting (or such shorter period as may be requested
by the Managing Underwriter and agreed to by the Company) (the “Market Standoff
Period”). The Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such Market
Standoff Period.
 
9.  Amendment and Termination of the Plan
 
(a)  Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without shareholder approval if
such approval is required in order to comply with the Code or other applicable
laws, or to comply with applicable stock exchange requirements.
 
(b)  Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders.
 
(c)  Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Board acts under
Section 15(b). The termination of the Plan shall not impair the power and
authority of the Board with respect to an outstanding Grant. Whether or not the
Plan has terminated, an outstanding Grant may be terminated or amended under
Section 15(b) or may be amended by agreement of the Company and the Grantee
consistent with the Plan.
 
(d)  Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.
 
10.  Funding of the Plan
 
This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.
 
11.  Rights of Participants
 
Nothing in this Plan shall entitle any Sales Director or other person to any
claim or right to be granted a Grant under this Plan. Neither this Plan nor any
action taken hereunder shall be construed as giving any individual any rights to
be retained by the Company.
 
7

--------------------------------------------------------------------------------

 
 
12.  No Fractional Shares
 
No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. If, upon application of the formula described in Section
5(b)(i) hereof, the number of shares of Company Stock issuable upon exercise of
an Option grant would include a fractional share, the Board shall round such
number of shares of Company Stock (either up or down, in its sole discretion) to
the nearest whole number of shares.
 
13.  Headings
 
Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.
 
14.  Effective Date of the Plan.
 
The Plan shall be effective on the date on which it receives the approval of the
Company’s shareholders.
 
15.  Miscellaneous
 
(a)  Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the Board to
make Grants under this Plan in connection with the acquisition, by purchase,
lease, merger, consolidation or otherwise, of the business or assets of any
corporation, firm or association, including Grants to employees thereof who
become employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other awards outside of this
Plan. Without limiting the foregoing, the Board may make a Grant to an employee
of another corporation who becomes an employee by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company, the Parent or any of their subsidiaries in substitution
for a stock option made by such corporation. The terms and conditions of the
substitute grants may vary from the terms and conditions required by the Plan
and from those of the substituted stock incentives. The Board shall prescribe
the provisions of the substitute grants.
 
(b)  Compliance with Law. The Plan, the exercise of Options and the obligations
of the Company to issue or transfer shares of Company Stock under Grants shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to section
16 of the Exchange Act, after a Public Offering it is the intent of the Company
that the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that the Plan and applicable Grants under the
Plan comply with Section 409A of the Code as to the Exercise Events. To the
extent that any legal requirement of section 16 of the Exchange Act or section
409A of the Code ceases to be required under section 16 of the Exchange Act or
section 409A of the Code, that Plan provision shall cease to apply, including
the limitations on the exercise date of an Option set forth in Section 5(e). The
Board may revoke any Grant if it is contrary to law or modify a Grant to bring
it into compliance with any valid and mandatory government regulation. The Board
may also adopt rules regarding the withholding of taxes on payments to Grantees.
The Board may, in its sole discretion, agree to limit its authority under this
Section.
 
(c)  Subject to Taxation Outside the United States. With respect to Grantees who
are subject to taxation in countries other than the United States, the Board may
make Grants on such terms and conditions as the Board deems appropriate to
comply with the laws of the applicable countries, and the Board may create such
procedures, addenda and subplans and make such modifications as may be necessary
or advisable to comply with such laws.
 
(d)  Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.
 
8

--------------------------------------------------------------------------------

 
